DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment / Arguments
The response, filed 08/26/2022, has been entered. Claims 4, 8, 11, and 17 are cancelled. Claims 1-3, 5-7, 9-10, 12-16, and 18-20 are pending. The previous 112b rejections of claims 12 and 16-20 are withdrawn due to amendment or claim cancellation. Applicant’s arguments filed 08/26/2022 have been fully considered and are persuasive. Specifically, the prior art cited in the previous Office action, alone or in combination, fails to teach or suggest newly amended claims 1, 14, and 16.
Allowable Subject Matter
Claims 1-3, 5-7, 9-10, 12-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a portable fluid sampling device comprising: a heat stamped symbol on an exterior of each of the first and second portions of the housing, the heat stamped symbol being configured to indicate that the first portion of the housing has previously been separated from the second portion of the housing, wherein the projection includes a bulbous portion at a free end thereof, wherein the groove includes a ridge therein, and wherein the bulbous portion is configured to engage the ridge in order to minimize inadvertent separation of the first and second portions of the housing, and wherein the housing includes a plurality of annularly spaced-apart ribs that extend around a perimeter of the housing, each rib extending parallel to a longitudinal axis of the housing, each rib being divided in half by a collar that extends around a periphery of the housing at a mid-section of the housing, in conjunction with the remaining claim limitations.
Regarding claims 2-3, 5-7, 9-10, 12-13, and 15: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 14: The prior art, alone or in combination, fails to anticipate or render obvious a system for collecting and retaining a sample from exhaled breath of a subject for analysis, the system comprising: a heat stamped symbol on an exterior of each of the first and second portions of the housing, the heat stamped symbol being configured to indicate that the first portion of the housing has previously been separated from the second portion of the housing; and a volume measure unit comprising a bag and an adapter, the first end of the adapter including a boat fitment, wherein the boat fitment includes a cylindrical shaft portion and a winged portion at one end of the shaft portion, an exterior surface of the cylindrical shaft portion including at least two spaced-apart annular ribs extending perpendicularly to a longitudinal axis of the cylindrical shaft portion, and wherein the winged portion of the boat fitment includes two spaced-apart wings, each wing tapering at a constant slope away from a mid-section of the winged portion, in conjunction with the remaining claim limitations.
Regarding claim 16: The prior art, alone or in combination, fails to anticipate or render obvious a system for collecting a sample from exhaled breath of a subject for analysis, the system comprising: a portable sampling device comprising a housing, the housing having an internal chamber configured to receive and retain a sample from the subject's exhaled breath; a volume measure unit comprising a bag; and an adapter, the first end of the second tubular element comprising a cylindrical shaft portion and a winged portion at one end of the shaft portion, the cylindrical shaft portion surrounding at least a portion of the extraction port, an exterior surface of the cylindrical shaft portion including at least two spaced-apart annular ribs extending perpendicularly to a longitudinal axis of the cylindrical shaft portion, the winged portion including two spaced-apart wings, each wing tapering at a constant slope away from a mid-section of the winged portion, in conjunction with the remaining claim limitations.
Regarding claims 18-20: These claims are allowable due to at least their dependency on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Friedman et al. (US 20090187113 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856